 In the Matter of SINCLAIRREFININGCo., INC.,andAMERICAN CoM-MUNICATIONS ASSOCIATION,MARINE DIVISIONCase No. R4323.-Decided June 3,1941Investigation and Certification of Representatives:stipulationfor certificationupon consent election.Mr. Alan F. Perl,for the Board.Mr. J. Johnson,of New York City, for the Company.Boudin, Cohn d Gliclcstein, by Mr. Irving Feinberg,of New YorkCity, for the A. C. A.Ornstein & Silverman,byMr. Albert Ornsteinof New York City,for the C. T. -U.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 15, 1940, and February 3, 1941, respectively, AmericanCommunications Association,Marine Division, herein called theA. C. A., filed with the Regional Director for the Second Region(New York City) a petition and an amended petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Sinclair Refining Co., Inc., herein called theCompany, engaged in the operation of tankers for the transportationof oil from ports on the Gulf of Mexico to various ports on the NorthAtlantic coast and in foreign -service and requestingan investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 27, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.32 N. L.R. B, No. 61.278 SIINCLAIR REFINING CO., INC.279On February 3, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the A. C. A.,and Commercial Telegraphers Union, Marine Division, herein calledthe C. T. U., a labor organization claiming to represent employeesdirectly affected by the investigation.On February 14, 1941, theCompany, the A. C. A., the C. T. U., and the Regional Director enteredinto a "STIPULATION FOR .CERTIFICATION UPON CON-SENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted between February 21 and May 5, 1941, under the direction andsupervision of the Regional Director, among all radio telegraphersof the Company, to determine whether said employees desired to berepresented by the A. C. A., or by the C. T. U., or by neither.OnMay 16, 1941, the Regional Director issued and duly served uponthe parties an Election Report on the ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.In her Election Report the Regional Director reportedas followsconcerning the balloting and its results:Total number eligibleto vote_____________________________11Total number of ballots cast______________________________11Total numberof valid ballots_____________________________11Total number of votes infavor of AmericanCommunicationsAssociation,C. I. O.____________________________________9Total number ofvotes in favorof MarineDivision,Commer-cial Telegraphers'Union, A. F. of L._____________________1Totalnumber ofvotes in favor of neitherunion_____________1Total number of blank votes______________________________-0Total numberof void ballots____________________________0Total number of challenged ballots_________________________0Upon the basis of the stipulation, the Election Report, and theentirerecord in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the 'repre-sentation of employees of Sinclair Refining Co., Inc., New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All radio telegraphers of the Company constitute a unit appro-priate for the purposes of collective bargaining, within'the meaningof Section 9 (b) of the National Labor Relations Act.3.American Communications AssociatiQn, Marine Division, affili-ated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, and 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the exclusive representative of all the employees in said unit, withinthe meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relation's Board by Section 9 (c) of the National Labor Rela-tions ActIT IS HEREBY, CERTIFIED that American Communications Association,Marine Division, affiliated with the Congress of Industrial Organiza-tions, has been selected by a majority of the radio telegraphers ofSinclair Refining Co., Inc., New York City, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (c) of the Act, American Communications Association, MarineDivision, affiliated with the Congress of Industrial Organizations isthe exclusive representative "of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.